     Case 2:15-cv-01313-TLN-KJN Document 156 Filed 07/26/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PAUL DAVID JOHNSON,                               No. 2:15-cv-1313 TLN KJN P
12                      Plaintiff,
13          v.                                         ORDER
14   E. NAKU, M.D., et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se. On June 4, 2021, defendant Dr. Mahmoud

18   filed a motion to dismiss pursuant to Federal Rule of Civil Procedure 12. Plaintiff did not oppose

19   the motion. Rather, on June 30, 2021, plaintiff filed a document styled, “Third Amended

20   Complaint[,] Motion for Summary Judgment, and Demand for Jury Trial, Also Requesting

21   Declaration for Appointment of Counsel.” (ECF No. 152.) On July 15, 2021, defendant

22   Mahmoud filed a motion to strike plaintiff’s fourth amended complaint as improperly filed. (ECF

23   No. 154.) As set forth below, the undersigned grants the motion to strike, and grants plaintiff an

24   extension of time to file an opposition to the motion to dismiss.

25          Plaintiff’s filing is improper and fails to address defendant’s motion to dismiss. First,

26   plaintiff again failed to first seek leave to file an amended complaint. (See ECF No. 114.)

27   Plaintiff amended his complaint multiple times, and defendant Mahmoud’s motion to dismiss is

28   pending. In order to amend his pleading again, plaintiff must file and serve a motion to amend
                                                      1
     Case 2:15-cv-01313-TLN-KJN Document 156 Filed 07/26/21 Page 2 of 3


 1   along with his proposed amended pleading. See Fed. R. Civ. P. 15(a)(2). Thus, plaintiff may

 2   amend again only by leave of court or by written consent of the adverse parties. See Fed. R. Civ.

 3   P. 15(a)(2). Plaintiff did not file a motion to amend or a stipulation to amend the complaint

 4   signed by all parties. Plaintiff’s fourth amended complaint is stricken, and this action will

 5   proceed on the third amended complaint filed October 28, 2019. (ECF No. 54.)

 6           In addition, plaintiff’s proposed pleading fails to address all of the defendants, focusing

 7   instead on defendant Dr. Mahmoud. The court cannot refer to a prior pleading in order to make

 8   plaintiff’s amended complaint complete. Local Rule 220 requires that an amended complaint be

 9   complete in itself without reference to any prior pleading. This requirement exists because, as a

10   general rule, an amended complaint supersedes the original complaint. See Ramirez v. County of

11   San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (“an ‘amended complaint supersedes the

12   original, the latter being treated thereafter as non-existent.’” (internal citation omitted)). Once

13   plaintiff files an amended complaint, the original pleading no longer serves any function in the

14   case. Therefore, in an amended complaint, as in an original complaint, each claim and the

15   involvement of each defendant must be sufficiently alleged.

16           Second, although plaintiff includes “motion for summary judgment” and “request for

17   appointment of counsel” in the title, the text of his filing fails to address either. In addition, his

18   “motion” fails to comply with Rule 56 of the Federal Rules of Civil Procedure and is premature in

19   light of the procedural posture of this case. At the appropriate time, the court will issue a

20   discovery and scheduling order that will set deadlines for the filing of such a dispositive motion.

21           Third, because plaintiff’s reference to “motion for summary judgment” and “request for

22   appointment of counsel” are unsupported by facts, argument, or legal authorities, the court will

23   direct the Clerk of Court to strike the entirety of plaintiff’s June 30, 2021 filing (ECF No. 152).

24           Fourth, this is the second time plaintiff has filed an amended complaint without first

25   seeking leave of court. (See ECF No. 114.) Plaintiff is cautioned that continued failure to

26   comply with court orders may result in the imposition of sanctions, including a recommendation

27   that this action be dismissed. Fed. R. Civ. P. 41(b).

28   ////
                                                        2
     Case 2:15-cv-01313-TLN-KJN Document 156 Filed 07/26/21 Page 3 of 3


 1            Finally, as to the pending motion to dismiss, plaintiff is advised of the following.

 2            Local Rule 230(l) provides in part: “Failure of the responding party to file written

 3   opposition or to file a statement of no opposition may be deemed a waiver of any opposition to

 4   the granting of the motion . . . .” Id. Local Rule 110 provides that failure to comply with the

 5   Local Rules “may be grounds for imposition of any and all sanctions authorized by statute or

 6   Rule or within the inherent power of the Court.” Id.

 7            Finally, Rule 41(b) of the Federal Rules of Civil Procedure provides:

 8                    Involuntary Dismissal; Effect. If the plaintiff fails to prosecute or
                      to comply with these rules or a court order, a defendant may move
 9                    to dismiss the action or any claim against it. Unless the dismissal
                      order states otherwise, a dismissal under this subdivision (b) and
10                    any dismissal not under this rule--except one for lack of
                      jurisdiction, improper venue, or failure to join a party under Rule
11                    19--operates as an adjudication on the merits.
12   Id.

13            Good cause appearing, IT IS HEREBY ORDERED that:

14            1. Defendant’s motion to strike (ECF No. 154) is granted.

15            2. The Clerk of the Court is directed to strike plaintiff’s filing (ECF No. 152);

16            3. Within thirty days from the date of this order, plaintiff shall file an opposition, if any,

17   to the motion to dismiss. Failure to file an opposition will be deemed as consent to have the:

18   (a) action dismissed for lack of prosecution; and (b) action dismissed based on plaintiff’s failure

19   to comply with these rules and a court order. Such failure shall result in a recommendation that

20   this action be dismissed pursuant to Federal Rule of Civil Procedure 41(b).

21   Dated: July 26, 2021

22

23
     /john1313.nop+
24

25

26

27

28
                                                         3
